DETAILED ACTION
Claims 1, 2, 5-8, 11-14, 17, and 18 are presented for examination.
Claims 1, 2, 5-8, 11, 13, 14, and 17 are amended.
Claims 3, 4, 9, 10, 15, and 16 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
The rejection to the claims under Double Patenting rejection has been withdrawn based on Applicant’s amendment.
The rejection Applicant's arguments, see Remarks pages 6-7, filed December 10, 2020, in response to the Non-Final Rejection mailed on September 10, 2020, have been fully considered and are persuasive. The previous rejections have been withdrawn.

Allowable Subject Matter
Claims 1, 2, 5-8, 11-14, 17, and 18  allowed.
The following is an examiner’s statement of reason for allowance:
Claims 1, 2, 5-8, 11-14, 17, and 18 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claim 1, “… transmit, … a contention resolution message for Radio Resource Control (RRC) connection based on the received random access message; transmit, … a medium access control-control element (MAC-CE) including a timing advance (TA) command; and …, wherein the TA command is based on a maximum subcarrier spacing, among subcarrier spacings of a plurality of frequency resource regions, and wherein a maximum value of the TA value is based on a minimum subcarrier spacing ...” and in combination with other recited limitations in claim 1.

Note that the first closest prior art of record is Dinan, (U.S. Publication No. 2013/0188473), which discloses a method for a user equipment to adjust uplink timing in a wireless communication system wherein the TA command is interpreted based on subcarrier spacing of at least one frequency resource region [fig. 5, paragraphs 0022, 0023, 0074, 0075, 0090, 0196, 0233]. The cited portions of Dinan do not disclose wherein a value of the TA is interpreted based on subcarrier spacing of at least one frequency resource region to which the TA is to be applied; and wherein the subcarrier spacing is one of a plurality of subcarrier spacings supported by the wireless communication system. Therefore, Dinan fails to disclose or render obvious the above italic limitations as claimed.

Claims 7 and 13, include similar features of claim 1 and are therefore allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the italic limitation above, and in combination with other limitations.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469